DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end of the handle" in line 7.  Applicant has recited “a distal end of the top element” in lines 4-5.  However, it is unclear if  “the distal end of the handle” would be considered a distal end or a proximal end of the top element, since applicant has not provided further guidance in the specification if applicant intends to align a distal end of the handle with a distal end of the top element.   Proximal and distal ends on a structure is considered to be relative to other structures.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other distal end of the restraint" in line 2.   Applicant has recited “the restraint having one distal end” in claim 1.   Normally, a structural element could be defined based on its relative location to other structures as having a proximal end and distal end.  It appears this “other distal end” could be consider as a proximal end, instead of another distal end of the restraint.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Albertyn (US 8,474,470).
As to claim 1, Albertyn discloses  a device, as illustrated in Figures 1-12, for manually impaired individuals  (see col. 1, lines 5-10), comprising a top element (1) having a base (4) and at least two pairs of arms (see annotated Figure 1 below) extending outwardly from the base, said base comprising a first aperture and a second aperture (see annotated Figure 3 below); an ergonomically shaped handle (2) connecting to the top element at a distal end of the top element, said handle having interior channels (spacings between integral flanges 9 – see Figures 5-6), the handle comprising an end part, said end part comprising a third aperture  (see annotated Figure 5 below) and a slot connected by a “V” shaped portion (8) (the “V” shaped is interpreted to be tooth formations 7 – see Figure 7)  at the distal end of the handle; a restraint (14) having one end (15) extending outside the handle through the third aperture in the handle and another end of the restraint connected to an interior of the handle; the restraint having one distal end  (6) selectively engaging with said “V” shaped portion (inter-engaged in a selected one of multiple relative angular positions of the forearm support assembly relative to the staff – see Figure 4 and  col. 4, lines 66-
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arms)]
    PNG
    media_image1.png
    789
    351
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (First Aperture
Second Aperture
Distal end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    336
    369
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal End
Slot
End Part
Third Aperture)]
    PNG
    media_image3.png
    537
    360
    media_image3.png
    Greyscale


 As to claim 15, Albertyn discloses  a device, as illustrated in Figures 1-12, for manually impaired individuals  (see col. 1, lines 5-10), comprising a top element (1) having a base (4) and at least two pairs of arms (see annotated Figure 1 above) extending outwardly from the base, said base comprising a first aperture and a second aperture (see annotated Figure 3 above); a handle (2) connecting to the top element at a distal end of the top element, the handle comprising an end part, said end part comprising a third aperture  (see annotated Figure 5 above) and a slot connected by a “V” shaped portion (8) (the “V” 
With claim 16, each pair of the two pairs of arms comprises a surface on each of the arms facing each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albertyn (US 8,474,470) in view of Fan (US2013/0270850).
Albertyn discloses the claimed invention except for an anti-slip element on each surface of the arms.  Fan teaches an anti-slip element (121), such as sponge, anti-slip pad attached to the surface of the carrying base (12) (see Figure 13 and paragraph [0014]).
To provide the device of Albertyn with an anti-slip element to each inner surface of the arms  would have been obvious to one of ordinary skill in the art, in view of the teachings of Fan, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the anti-slip element used in Fan would provide a frictional padding to the arms of Albertyn  in order to provide comfortable contact with a user’s arm and allow the arm to stay in place with respect to the arm supports (12,18).
Allowable Subject Matter
Claims 2-8  and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-12 and 14 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhurasvsky, Brown, Stevers, Vesper, Dropsho, and Perry are cited as being relevant art, because each prior art shows a device having arms and a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/
            Primary Examiner, Art Unit 3652